05/21/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: PR 07-0011


                                       PR 07-0011                            FILED
                                                                              MAY 2 1 2020
                                                                            Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Montana
IN THE MATTER OF CALLING A RETIRED                                ORDER
DISTRICT JUDGE TO ACTIVE SERVICE




      The Honorable Luke Berger, Judge of the District Court for the Fifth Judicial
District of the State of Montana, has requested the assistance of retired District Judge
Mike Salvagni to assume jurisdiction of Madison County Cause No. DR 2015-15,
William J. Brennan v. Tracy Dannof/k/a/ Tracy S. Brennan.
      Judge Salvagni has retired under the provisions of the Montana Judges'
Retirement System and, being subject to call for duty pursuant to § 19-5-103(a) and (b),
MCA, has advised that he is agreeable to assisting the Fifth Judicial District Court with
the above-listed matter.
      IT IS HEREBY ORDERED:
       1. The Honorable Mike Salvagni, retired District Judge, is hereby called to active
service in the District Court of the Fifth Judicial District of the State of Montana, to
assume judicial authority of Madison County Cause No. DR 2015-15, William J.
Brennan v. Tracy Danno f/k/a/ Tracy S. Brennan, and is hereby authorized to proceed
with any and all necessary hearings, opinions, and orders, including final resolution of
said matter.
      2. For all active service, Judge Salvagni shall be paid the salary compensation to
which he is entitled by § 19-5-103(2)(b), MCA, and actual expenses, if any, shall be
reimbursed.
       3. A copy of this Order shall be filed with the Clerk of Court of the Fifth Judicial
District, Madison County, with the request that this Order be sent to all counsel of record
in the above-listed matter.
      4. A copy of this Order shall also be furnished to the Honorable Luke Berger, the
Honorable Mike Salvagni, and to Cathy Pennie, Office of the Supreme Court
Administrator.
      This Order is entered by the Chief Justice pursuant to Article VII, Section 6(3) of
the 1972 Montana Constitution, and statutes enacted in conformity therewith and in
implementation thereof.
      DATED this          day of May, 2020.


                                                         J"
                                                         Chief Justice




                                           2